DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 06 March 2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/815,117 filed 07 March 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
“for extracting effective components from a plant by a high-pressure…”.
Claim 1 is objected to because of the following informalities:
“pulverizing the plant to form a raw plant material” (line 3); and
“concentrating the crude extract to form a final extract” (line 8).
Claim 2 is objected to because of the following informalities:
“pulverizing the plant to form a raw plant material” (line 2); and
“pulverizing the plant by a pulverizer” (line 3).
Claim 7 is objected to because of the following informalities:
There seems to be insufficient antecedent basis for the step of “stirring the raw plant material”, but the claim language does not warrant a 112(b) indefiniteness rejection because a stirring step is apparently introduced in the claim. However, as constructed, the claim is dependent on Claim 5. No prior step of “stirring” has yet been introduced, but it seems that Applicant is referencing the stirring step in Claim 6. Did Applicant intend to claim dependency on Claim 6 instead of Claim 5?
Claim 8 is objected to because of the following informalities:
“wherein after the step of soaking the raw plant material…” (line 2).
Claim 11 is objected to because of the following informalities:
“extracting the raw plant material to form a crude extract…” (line 2); and
“into a tank before the high-pressure spraying of the soaked raw plant” (lines 3-4).
Claim 16 is objected to because of the following informalities:
“extracting the raw plant material to form a crude…” (line 2); and
“further comprises a countercurrent spraying of the extraction solvent…” (line 3).
Claim 17 is objected to because of the following informalities:
“wherein a speed of the countercurrent spraying of the extraction solvent…” (line 2).
Claim 18 is objected to because of the following informalities:
“wherein a speed of the high-pressure spraying of the soaked raw plant material…” (line 2).
Claim 19 is objected to because of the following informalities:
“a pressure for the high-pressure spraying of the soaked raw plant material…” (line 2); and
“is 1.0-3.0 MPa [[Mpa]]” (line 3; the abbreviated units for Pascals is “Pa” not “pa”).
Claim 20 is objected to because of the following informalities:
“the step of concentrating the crude extract to form the final extract” (line 2);
“wherein a vacuum level 
“0.9 MPa [[Mpa]]” (line 5; the abbreviated units for Pascals is “Pa” not “pa”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without specification of the plant to be treated or the “effective components” to be isolated/purified, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Regarding Claims 1-20, specific values are recited in the claims pertaining to soaking times, sieving mesh sizes, solvent-to-plant material volume ratios, mixing speeds, flow rates, and device pressures. However, there is no indication anywhere in the disclosure as to what plant material is being treated, i.e., it is unclear as to what specific plant extract (i.e., the claimed “effective components”) the disclosed process is intended to isolate/purify. As such, it is unclear as to the significance or criticality of these values. Such omission does not enable one of ordinary skill in the art to practice the invention without undue experimentation because there are potentially millions of possible plants and “effective components” that can be extracted.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without additional direction regarding the “countercurrent spraying” of extraction solvent, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Regarding Claim 16, it is unclear how the spraying of extraction solvent from a bottom portion of the tank entails a “countercurrent spraying” especially if the raw plant material is remaining stationary in the extraction solvent in the tank. Countercurrent treatment typically refers to a procedure in which a liquid (in this case, the extraction solvent) flows in a direction opposite to movement of material (in this case, plant extract) to be treated. Because the material that is being treated is being kept in the claimed tank (i.e., not moving), there is no possibility for a “countercurrent spraying” of the extraction solvent. Claim 17 is also rejected due to its dependence on Claim 16.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, it is unclear what is meant by the limitation “atomized extracting the raw plant material”. The phrase “atomized extracting” is not a recognizable step in the art and is therefore confusing as to what Applicant intends to be part of the invention. Does Applicant intend “atomistically extracting”, i.e., the atomization of plant raw material? Claims 2-20 are also rejected due to their dependence on Claim 1.
 	Regarding Claim 1, the step “soaking the raw plant material by soaking solution” is unclear. Does Applicant intend to claim that (1) the raw plant material is soaked in “a soaking solution” or (2) the step of “soaking the raw plant material” is performed by a “soaking solution”? The Examiner will assume the former (1) because the latter interpretation makes no grammatical sense. Please amend accordingly.
	Regarding Claim 1, there is insufficient antecedent basis for “the soaked raw plant material” (line 6). Please amend to introduce “soaked raw plant material” in the previous step, i.e., “soaking the raw plant material [in a] soaking solution to form a soaked raw plant material”.
	Regarding Claim 1, there is insufficient antecedent basis for “the crude extract” (line 7).
	Regarding Claim 3, the phrase “water or an ethanol solution with 30%-98% of volume concentration” is indefinite because it is unclear what Applicant intends to have a 30%-98% volume concentration. Please amend as “water or [[an ]]a 30%-98% volume concentration ethanol solution
	Regarding Claim 4, the phrase “wherein the soaking solution the ethanol solution with 30%-98% of volume concentration” is indefinite because it is unclear what Applicant means. Does Applicant intend that the soaking solution is the ethanol solution? Furthermore, it is unclear what Applicant intends to have a 30%-98% volume concentration. Please amend to be consistent with Claim 3.
	Regarding Claim 5, there is insufficient antecedent basis for “the step of soaking the raw plant material by ethanol solution”. No ethanol solution has been introduced in Claim 5 or in Claim 1 on which Claim 5 depends. Claim 7 is also rejected due to its dependence on Claim 5.
	Regarding Claim 6, there is insufficient antecedent basis for “the step of soaking the raw plant material by ethanol solution”. No ethanol solution has been introduced in Claim 6 or in Claim 1 on which Claim 6 depends.
	Regarding Claim 8, there is insufficient antecedent basis for “the ethanol solution” or for the step of “soaking the raw plant material by the ethanol solution”. No ethanol solution has been introduced in Claim 8 or in Claim 1 on which Claim 8 depends.
	Regarding Claim 12, it is unclear as to what “2/3-3/4 of the tank” is referencing, e.g., the volume of the tank or the depth of the tank from the top or from the bottom. Please clarify.
	Regarding Claim 14, the phrase “wherein the extraction solvent the ethanol solution” is indefinite because it is unclear what Applicant means. Does Applicant intend that the extraction solution is the ethanol solution?
	Regarding Claim 17, it is unclear whether Applicant desires to claim “a speed” or a volumetric flow rate as indicated by the units “L/h”. Please clarify.
	Regarding Claim 18, it is unclear whether Applicant desires to claim “a speed” or a volumetric flow rate as indicated by the units “L/h”. Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US PGPub 2017/0312327 A1) in view of WANG et al. (US PGPub 2018/0193373 A1) and further in view of EGGERS et al. (US Patent 5,855,786).
Regarding Claim 1, JONES discloses a solvent extraction process that utilizes an extraction device 100; plant material is placed in the device whereupon extraction and recovery processes are run to recover solvent and extracted plant compounds (i.e., a method for extracting effective components from [a] plant; p0249). The device comprises a solvent reservoir 112, an extraction chamber 132, and a collection reservoir 152 (FIG. 1). Plant material is placed in the extraction chamber 132, solvent is released from the solvent reservoir 112 and flows into the extraction chamber 132 (p0251). In the extraction chamber 132, the solvent contacts the plant material with extractable compounds to form a solvent-extract solution over a residence time (i.e., soaking the raw plant material [in a] soaking solution; p0252). The solvent-extract solution then enters the collection reservoir 152 whereupon the solvent-extract solution is heated to a temperature high enough to volatize the solvent but low enough to not affect the extractable compounds (i.e.,extracting the soaked raw plant material to form [a] crude extract ;p0253). As the solvent volatizes and is driven off of the solvent-extract solution, the remaining extract is concentrated and partially purified (i.e., concentrating the crude extract to form [a] final extract; p0256).
JONES is deficient in disclosing pulverizing the plant to form a raw plant material.
WANG discloses a method for preparing plant extracts from a plant (e.g., linseeds; abstract). Briefly, linseed material is pulverized by mill and sieved prior to thoroughly mixing with extraction solvents (i.e., pulverizing the plant to form [a] raw plant material; p0010). Advantageously, pulverization of the plant material increases the plant surface area that comes into contact with extraction solvent thereby increasing the rate of extraction. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to pulverize the plant to form a raw plant material as disclosed by WANG in the method of extracting components from a plant disclosed by JONES.
JONES in view of WANG (modified JONES) is deficient in disclosing performing one of the claimed steps of atomized extraction of the raw plant material to form the crude extract, i.e., a high-pressure spraying of the soaked raw plant material into the extraction solvent.
EGGERS discloses a process for high-pressure spray extraction of liquids (abstract) wherein crude plant material is mixed with a solvent to be sprayed as a drop dispersion into an extraction vessel (i.e., high-pressure spraying [of] the soaked raw plant material into an extraction solvent; c3/6-11). Such an atomization advantageously generates small drops that have short diffusion paths during extraction (c4/40-46), thereby improving the efficiency of solvent extraction (c1/57-62). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include high-pressure spraying of the soaked raw plant material into an extraction solvent as disclosed by EGGERS for the method of extracting components from a plant made obvious by modified JONES.
Regarding Claim 2, modified JONES (JONES in view of WANG and further in view of EGGERS) makes obvious the method of Claim 1. WANG further discloses that after pulverization, the pulverized plant material is filtered by a 20-mesh sieve (Claim 2). Advantageously, filtration by sieving of pulverized material containing a mixture of foreign objects, especially plant material, removes larger unbroken material to more readily produce soluble extracts during solvent extraction. While the disclosed mesh size of the sieve is differentiated from the claimed 80-120-mesh screen sieve, the only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices, in this case, the mesh size. Because the claimed invention would not perform differently than the sieve of WANG, i.e., a sieving step is disclosed in the prior art, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04). Furthermore, absent showings of unexpected results or criticality to using an 80-120 mesh screen sieve, such a claimed mesh size would be obvious to one of ordinary skill in the art depending on the desired extraction efficiency or purity, which is dependent on the plant material and the desired final product.
Regarding Claim 3, modified JONES makes obvious the method of Claim 1. WANG further discloses the use of water or ethanol for solvent extraction (i.e., wherein the soaking solution is water or [a 30%-98% volume concentration] ethanol solution; water: Claim 3; ethanol: Claim 6). Water is a commonly used solvent in the art and is essentially in all solvents used in aqueous-based extractions. Similarly, ethanol is a commonly used solvent in the art; one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found such claimed solvents to be obvious given their wide availability and disclosed use in the prior art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 4, modified JONES makes obvious the method of Claim 3. WANG further discloses 35% v/v ethanol solution is used to soak the pulverized plant material (i.e., wherein the soaking solution is the [30%-98% volume concentration] ethanol solution; p0015).
Regarding Claim 5, modified JONES makes obvious the method of Claim 1. WANG further discloses soaking the pulverized plant material for 40-60 minutes in ethanol solvent (p0016), which overlaps with the claimed time of soaking the raw plant material for 1-2 hours and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Absent showings of unexpected results or criticality to the claimed 1-2 hours soaking time, such a limitation would be obvious to one of ordinary skill in the art depending on the desired extract amount, purity, and efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 6, modified JONES makes obvious the method of Claim 1. WANG further discloses stirring the ethanol solvent-plant material solution (i.e., wherein the step of soaking the raw plant material by ethanol solution further comprises stirring the raw plant material; p0016). As is known to any one of ordinary skill in the art, the act of stirring a soaking solution enhances the extraction process by effectively shortening the diffusion path length of the extractable compounds. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a stirring step in the step of soaking the raw plant material in solvent.
Regarding Claim 7, modified JONES makes obvious the method of Claim 5. WANG further discloses stirring the ethanol solvent-plant material solution at a stirring speed of 600-900 r/min (p0016). While the prior art is differentiated from the invention in that the claimed stirring speed is 60-100 r/min, the only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices, in this case, the stirring speed. Because the claimed invention would not perform differently than the stirring step of WANG, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04). Furthermore, absent showings of unexpected results or criticality to using a stirring speed of 60-100 r/min, such a claimed speed would be obvious to one of ordinary skill in the art depending on the desired extraction efficiency or purity, which is dependent on a number of factors, such as the plant material, the desired final product, the size of the extraction device. Furthermore, as is known to any one of ordinary skill in the art, the act of stirring a soaking solution enhances the extraction process by effectively shortening the diffusion path length of the extractable compounds. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a stirring step in the step of soaking the raw plant material in solvent.
Regarding Claim 8, modified JONES makes obvious the method of Claim 1. WANG further discloses that after the mixed solvent-plant solution is solvent extracted in ethanol, the resultant solution is filtered (i.e., wherein after [the step of] soaking the raw plant material [in] the ethanol solution, the method further comprises filtering the soaked raw material; p0015-0016). Advantageously, subsequent sieving after soaking in solvent further provides a more homogeneous extract. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include an additional filtering step after soaking the plant raw material as taught by WANG for the method made obvious by modified JONES.
Regarding Claim 9, modified JONES makes obvious the method of Claim 1. WANG further discloses that after the mixed solvent-plant solution is solvent extracted in ethanol, the resultant solution is filtered using a 100-mesh sieve (i.e., wherein the soaked raw material is filtered; p0015-0016). While the prior art is differentiated from the invention in that the claimed sieve size is 60-mesh, the only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices, in this case, the sieve size. Because the claimed invention would not perform differently than the disclosed after-soaking filtration of WANG, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04). Furthermore, absent showings of unexpected results or criticality to using a 60-mesh sieve, such a claimed mesh size would be obvious to one of ordinary skill in the art depending on the desired extraction efficiency or purity. Advantageously, subsequent sieving after soaking in solvent further provides a more homogeneous extract. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include an additional filtering step after soaking the plant raw material as taught by WANG for the method made obvious by modified JONES.
Regarding Claim 10, modified JONES makes obvious the method of Claim 1. WANG further discloses a solid-to-liquid ratio of 1:20 g/mL of the solvent to plant material (p0043; p0016). This ratio is differentiated from the claimed volumetric weight ratio of 6 L: 1 kg. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 11, modified JONES makes obvious the method of Claim 1. JONES further discloses solvent is first disposed within the solvent reservoir, then released into the extraction chamber (i.e., wherein the step of atomized extracting [of] the raw plant material to form [the] crude extract further comprises pre-charging the extraction solvent into a tank before [the] high-pressure spraying [of] the soaked raw plant material into the extraction solvent; p0251).
Regarding Claim 12, modified JONES makes obvious the method of Claim 11. JONES discloses adding solvent to the extraction chamber (p0251). While JONES is deficient in explicitly disclosing that the extraction solvent volume is 2/3-3/4 of presumably the volume of the tank, JONES nevertheless discloses the addition of a volume of solvent to the chamber. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 13, modified JONES makes obvious the method of Claim 11. WANG further discloses the use of water or ethanol for solvent extraction (i.e., wherein the extraction solvent is water or an ethanol solution; water: Claim 3; ethanol: Claim 6). Water is a commonly used solvent in the art and is essentially in all solvents used in aqueous-based extractions. Similarly, ethanol is a commonly used solvent in the art; one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found such claimed solvents to be obvious given their wide availability and disclosed use in the prior art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 14, modified JONES makes obvious the method of Claim 13. WANG further discloses ethanol extraction solvent is used to soak the pulverized plant material (i.e., wherein the extraction solvent [is] the ethanol solution; p0015).
Regarding Claim 18, modified JONES makes obvious the method of Claim 1. EGGERS further discloses high-pressure spraying (Claim 1, c3/20-37) which implies a high velocity/flow rate of solution from a spray nozzle, especially from a nozzle that enables atomization (c4/40-46). Thus, the claimed “speed” of 500-1000 L/h would have been obvious to one of ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 19, modified JONES makes obvious the method of Claim 1. EGGERS further discloses high-pressure spraying at separation pressures of 50-200 bar (c3/20-37). While the disclosed pressures exceed the claimed 1.0-3.0 MPa, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 20, modified JONES makes obvious the method of Claim 1. JONES further discloses that prior to operating the device 100, oxygen is removed by pulling a vacuum on the device (p0250). While JONES is deficient in explicitly disclosing a vacuum level of 0.9 MPa, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). JONES further discloses heating the solvent-extract solution in the collection reservoir 152 to volatize the solvent to leave a partially or completely purified extract (p0256); while JONES is deficient in disclosing a heating temperature, the claimed range of “at least 60°C” would be obvious to one of ordinary skill in the art depending on the solvent used in the extraction process. Indeed, JONES even discloses that the temperature can be determined to optimize solvent recovery (p0062). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US PGPub 2017/0312327 A1) in view of WANG et al. (US PGPub 2018/0193373 A1) and further in view of EGGERS et al. (US Patent 5,855,786), as applied to Claim 11 above, and further in view of PARK et al. (US PGPub 2016/0016984 A1).
Regarding Claim 15, modified JONES makes obvious the method of Claim 11. Modified JONES is deficient in disclosing a nozzle is inserted 2-3 cm under a liquid surface of the extraction solvent.
PARK discloses the extraction of natural products or medicinal herbs (p0003; p0038). The extraction utilizes a pressure-cycling extraction unit 100 comprising an extraction bath 110, an upper plate 120, a bubbling nozzle 111 in the lower portion of the bath 110 (FIG. 1; p0034). Advantageously, the nozzle 111 improves extraction efficiency (p0018). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a nozzle under a liquid surface of the extraction solvent as disclosed by PARK for the method of extracting effective compounds made obvious by JONES. PARK is deficient in explicitly disclosing that the nozzle is inserted 2-3 cm under the liquid surface. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US PGPub 2017/0312327 A1) in view of WANG et al. (US PGPub 2018/0193373 A1) and further in view of EGGERS et al. (US Patent 5,855,786), as applied to Claim 11 above, and further in view of BAYKUT (US Patent 5,258,057).
Regarding Claim 16, modified JONES makes obvious the method of Claim 11. Modified JONES is deficient in disclosing wherein the step of atomized extracting the raw plant material to form crude extract further comprises countercurrent spraying [of] the extraction solvent from a bottom portion of the tank.
BAYKUT discloses a method and apparatus for extracting dissolved substances from liquids (abstract). The method comprises the spraying of a pressurized liquid into the chamber to form a vaporized liquid (c2/27-30). As shown in FIG. 1, the liquid to be discharged is delivered via conduit 6 into a liquid injection arrangement nozzle 7 whereupon a jet 60 is sprayed upward into cylinder 2 (c5/25-30). Conduit 10 and discharge element 11 further supply the extractant into the cylinder 2 (c5/22-25) thereby providing a countercurrent exchange between the jet spray 60 and extractant exiting from element 11. Advantageously, as a result of the spraying, the contact surface area between liquid and an extractant is increased, thereby providing for larger surface regions for extraction (c3/17-27), i.e., the diffusion distance for a desired extract is decreased leading to enhanced/more efficient extraction. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a spray of raw plant material with extraction solvent from the bottom of a chamber to shorten the diffusion distance for a desired effective component as suggested by BAYKUT in the method made obvious by modified JONES. While BAYKUT may have disclosed the opposite configuration as claimed (i.e., the extractant solution is delivered from above in BAYKUT whereas the claimed extraction solvent is delivered from a bottom portion), the claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; BAYKUT simply teaches countercurrent exchange. Whether this disclosure is of extractant solution from the top or bottom, there are limited number of ways for a countercurrent exchange to be practiced (i.e., top-to-bottom or bottom-to-top). The selection of one or the other is not of novel invention; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Regarding Claim 17, modified JONES makes obvious the method of Claim 16. EGGERS further discloses high-pressure spraying (Claim 1, c3/20-37) which implies a high velocity/flow rate of solution from a spray nozzle, especially from a nozzle that enables atomization (c4/40-46). Thus, the claimed “speed” of 500-1000 L/h would have been obvious to one of ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777